          Case 1:20-cv-03274-VM Document 38 Filed 07/10/20 Page 1 of 2
       KDH CONSULTING GROUP LLC V. ITERATIVE CAPITAL MANAGEMENT L.P. ET AL.
       20-CV-03274




60 Broad Street, 24th Floor                                                    Rika Khurdayan, Esq.
New York, New York 10004                                                       Partner
Tel. 212.457.9797                                                              Cel. 646.764.1630

Dilendorf.com                                                                  rk@dilendorf.com



July 10, 2020


T O:   HONORABLE VICTOR MARRERO
       UNITED STATES DISTRICT JUDGE
       SOUTHERN DISTRICT OF NEW YORK
       500 PEARL ST, SUITE 1610
       NEW YORK, NY 10007

       VIA E MAIL TO C HAMBERS PURSUANT TO J UDGE M ARRERO’S SPECIAL I NDIVIDUAL
       R ULES AND P RACTICES IN L IGHT OF COVID-19

R E:   KDH CONSULTING GROUP LLC V. ITERATIVE CAPITAL MANAGEMENT L.P. ET AL.
       20-CV-03274

 Dear Hon. Judge Marrero:

         Plaintiff KDH Consulting Group LLC (“KDH” or “Plaintiff”) submits this letter respectfully
 asking the Court to clarify whether Plaintiff’s state law claims were dismissed without prejudice to
 filing such claims in Delaware state court as per the Order, dated June 27, 2020 and filed on June 29,
 2020 (Dkt. No. 37) (“MTD Order”).
         The MTD Order dismissing Plaintiff’s claims states that “forum selection clauses are prima
 facie valid and should control questions of venue” and that the forum selection clause is enforceable
 in this case. See Dkt. No. 37 at 11 et seq. The case law cited in the MTD Order also provides that
 under an enforceable forum selection clause the parties are required to bring any dispute to the
 designated state forum, which retains jurisdiction over state claims. In this case, the selected forum
 is the Delaware Court of Chancery. The Court dismissed Plaintiff’s state law claims (Counts Five
 through Twelve) for improper forum.
        Yet, the MTD order directed Plaintiff to “to show cause why Counts Five through Twelve
 should not be dismissed with prejudice.” (Dkt. No. 37 at 29; emphasis added). For this mandate, the
 court cited another case upholding a forum selection clause “without prejudice to his asserting the
 new claims in a proper venue.” Amaker v. Haponik, 198 F.R.D. 386, 393 (S.D.N.Y. 2000). Other cases
 also support the principle that dismissal for improper forum is generally made without prejudice. See,
 e.g., GMAC Commercial Credit, LLC v. Dillard Dep't Stores, Inc., 198 F.R.D. 402, 404 (S.D.N.Y. 2001).

                                              Page 1 of 2
           Case 1:20-cv-03274-VM Document 38 Filed 07/10/20 Page 2 of 2
        KDH CONSULTING GROUP LLC V. ITERATIVE CAPITAL MANAGEMENT L.P. ET AL.
        20-CV-03274



        Thus, Plaintiff respectfully seeks the Court’s clarification whether Plaintiff’s state law causes
 of action are dismissed without prejudice to bringing such claims in a Delaware state court.




                                                                        Sincerely,

                                                                        Rika Khurdayan



cc:     Robert Boller
        BARNES & THORNBURG LLP
        Counsel for the Defendants
        445 Park Avenue, Suite 700
        New York, NY 10022
        rboller@btlaw.com




                                              Page 2 of 2
